SCHEDULE II INFORMATION WITH RESPECT TO TRANSACTIONS EFFECTED DURING THE PAST SIXTY DAYS OR SINCE THE MOST RECENT FILING ON SCHEDULE 13D (1) SHARES PURCHASEDAVERAGE DATESOLD(-)PRICE(2) COMMON STOCK-DOBSON COMMUN CORP. GAMCO ASSET MANAGEMENT INC. 10/02/07355,80012.8000 10/02/078,00012.8100 10/02/0720,00012.8000 10/02/074,53312.7800 10/02/07588,00012.7921 GABELLI FUNDS, LLC. GLOBAL UTILITY &INCOME TRUST 10/02/0744,50012.8000 GABELLI DIVIDEND & INCOME TRUST 10/02/07533,80012.8000 THE GABELLI GLOBAL DEAL FUND 10/02/07200,00012.7900 GABELLI CONVERTIBLE FUND 10/02/07100,00012.7900 GABELLI ABC FUND 10/02/07100,00012.7900 (1) UNLESS OTHERWISE INDICATED, ALL TRANSACTIONS WERE EFFECTED ON THE NASDAQ STOCK MARKET. (2) PRICE EXCLUDES COMMISSION.
